Citation Nr: 0634510	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-10 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for lumbar spinal stenosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to 
December 1970, May 1971 to December 1977 and again from 
November 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
lumbar spinal stenosis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for lumbar spinal stenosis 
based upon service incurrence.  The veteran maintains that he 
injured his back in 1991 while in Saudi Arabia, when he 
attempted to lift a five gallon pot of water and he sustained 
back pain as a result.  

A review of the record reveals that the veteran was scheduled 
for a Travel Board hearing June 8, 2006.  He did not report 
for the Travel Board hearing.  Within one week, VA received a 
letter from the veteran, indicating, in pertinent part, that 
he had car trouble when he attempted to report for his 
hearing.  He requested that he be rescheduled for another 
Travel Board hearing.  The veteran has a right to such a 
hearing.  38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. 
§§ 20.700(a), 20.703 (2006).  



Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a Travel Board hearing for the 
veteran.  He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2006).  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  






